UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4235


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY BARBA, a/k/a Tabir,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-
cr-00131-RWT-3)


Submitted:    November 20, 2008            Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher M. Davis, Mary E. Davis, DAVIS & DAVIS, Washington,
D.C., for Appellant. James Andrew Crowell, IV, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry Barba pled guilty pursuant to a written plea

agreement      to     conspiracy         to    distribute      crack      cocaine    and   was

sentenced      to     240    months       imprisonment.          Barba’s        attorney   has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),       stating       that    there       were    no    meritorious        issues    for

appeal,       but     addressing         the    validity       of   the     plea    and    the

reasonableness of Barba’s sentence.                          Although advised of his

right to file a pro se supplemental brief, Barba has not done

so.

               We find that Barba’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim.    P.    11.    Barba       was    properly      advised      of    his    rights,   the

elements of the offense charged, and the mandatory minimum and

maximum sentences for the offense.                          The court also determined

that there was an independent factual basis for the plea and

that the plea was not coerced or influenced by any promises.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir.

1991).

               This    court       will       affirm   a     sentence     imposed    by    the

district       court     as       long    as     it    is     within      the    statutorily

prescribed range and is reasonable.                          United States v. Hughes,

401     F.3d    540,        547    (4th        Cir.    2005).        In     assessing      the

reasonableness of the sentence, we focus on whether the district

                                                 2
court abused its discretion in imposing the sentence.                          United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                         We first

examine the sentence for significant procedural errors, and then

look at the substance of the sentence.                 Id.    A sentence within a

properly calculated sentencing guideline range is presumptively

reasonable.          United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).     We review a district court’s factual findings for clear

error    and    its    legal    conclusions    de    novo.      United   States    v.

Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

               We    have    reviewed   the   record    and   find    that    Barba’s

sentence        is     both     procedurally        sound     and     substantively

reasonable.            The     district   court      properly       calculated    the

Guidelines range, considered that range in conjunction with the

factors set forth in 18 U.S.C. § 3553(a) (2006), and determined

an appropriate sentence within the Guidelines range.                         Applying

the presumption of reasonableness afforded sentences within the

Guidelines range and finding that Barba failed to rebut that

presumption on appeal, we conclude that his 240-month sentence

is reasonable.           See Rita v. United States, 127 S. Ct. 2456,

2462-69 (2007); United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008).     We therefore affirm Barba’s conviction and sentence.

               As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                          This

court requires that counsel inform his client, in writing, of

                                          3
his right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4